Title: From George Washington to Henry Laurens, 20 August 1778
From: Washington, George
To: Laurens, Henry


          
            Dear Sir
            Head Quarters [White Plains] Augt 20th 1778
          
          I am now to acknowledge my obligations for your favor of the 31st Ulto & for
            its several Inclosures.
          The conduct of Governor Johnstone has been certainly reprehensible—to say no worse of
            it—and so I think the world will determine. His Letters to Messrs Morris and Reed are
            very significant and the points to which they conclude quite evident. They are, if I may
            be allowed so to express myself, of a pulse-feeling cast, and the offer to the latter
            thro the Lady, a direct attempt upon his integrity.
            When these things are known, he must share largely in public contempt—and the more so
            from the opposite parts he has taken.
          I am sorry you troubled yourself with transmitting me copies & extracts of your
            Letters to the French Officers, in answer to their applications for Rank. Your word,
            Sir, will always have the fullest credit with me whenever you shall be pleased to give
            it upon any occasion; and I have only to regret that there has not been the same degree
            of decision and resolution in every Gentleman, as you have used in these instances. If
            there had, it would not only have contributed much to the tranquility of the Army—but
            preserved the rights of our own Officers. With respect to Brevet Commissions, I know
            many of the French Gentlemen have obtained nothing more. That these were intended as
            merely honorary—and that they are not so objectionable as the other sort; however these
            are attended with great inconveniencies, for the instant they gain a point upon you, no
            matter what their primary professions and engagements were, they extend their views and
            are incessant in teasing for actual command. The reason for their pressing for printed
            Commissions in the usual form, in preference to the Brevits you give them is obvious.
            The former are better calculated to favor their Schemes as they import an idea of real
            command—and of consequence afford them grounds for their future sollicitations for the
            purpose. I am well pleased with Monsr Girards declaration—and if he adheres to it, he
            will prevent many frivolous & unwarrantable applications; for finding their
            pursuits not seconded by his interest, many of the Gentlemen will be discouraged, and
            relinquish every hope of success. Nor am I insensible of the propriety of your wish
            respecting our  friend the Marquis. His Countrymen soon find access
            to his heart and he is but too apt afterwards to interest himself in their behalf,
            without having a sufficient knowledge of their Merit—or a proper regard to their
            extravagent views. I will be done upon the Subject. I am sure you have been severely
            punished by their importunities as well as myself.
          The performance ascribd to Mr Mauduit is really curious as coming from him, when we
            consider his past conduct. He is a sensible writer—and his conversion at an earlier day,
            with many others that have lately happened, might have availed his Country much. His
            reasoning is plain & forcible and within the compass of every understanding.
          I have nothing new to inform you of. My public Letter to Congress yesterday contained
            my last advices from Rhode Island. I hope in a few days from the high spirits and
            expectations of General Sullivan, that I shall have the happiness to congratulate you on
            our success in that Quarter. I am Dr Sir With the most perfect esteem & regard
            Yr Most Obedt & Obliged Sert
          
            Go: Washington
          
        